Citation Nr: 1828945	
Decision Date: 05/17/18    Archive Date: 05/23/18

DOCKET NO.  12-29 760	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to an extraschedular rating for bilateral hearing loss greater than 20 percent prior to May 6, 2014, and greater than 30 percent thereafter.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disability, to include on an extraschedular basis.


REPRESENTATION

Veteran represented by:	Oklahoma Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

C.S. De Leo, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1965 to July 1967. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

In October 2013 the Veteran presented testimony at a Board hearing.  A transcript of the hearing is of record.  

In March 2014, the Board remanded the appeal for an increased rating for bilateral hearing loss to the agency of original jurisdiction (AOJ) for additional development, to include scheduling another VA examination.  After accomplishing further action regarding the claim remaining on appeal, the RO continued to deny the Veteran's claim for increased rating (as reflected in a December 2014 Supplemental Statement of the Case (SSOC)), and returned this matter to the Board for further appellate consideration.

More recently, in May 2015, the Board remanded the issues on appeal.  For the reasons discussed below, the Board finds that there has been substantial compliance with the development sought as part of the May 2015 remand.  Stegall v. West, 11 Vet. App. 268 (1998). 


FINDINGS OF FACT

1.  The Veteran's bilateral hearing loss disability does not present an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.

2.  The Director of Compensation Service determined that the requirements for extraschedular entitlement to a TDIU, under 38 C.F.R. § 4.16(b), were not met.

3.  The Veteran's service-connected disabilities do not prevent him from securing or following a substantially gainful occupation.


CONCLUSIONS OF LAW

1.  The criteria for an extraschedular rating for bilateral hearing loss disability have not been met.  38 C.F.R. § 3.321(b) (2017).

2.  The criteria for TDIU due to bilateral hearing loss, to include on an extraschedular basis, have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 3.321, 3.340, 3.341, 4.3, 4.16, 4.19 (2017).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits pursuant to 38 U.S.C. §§ 5103, 5103A; 38 C.F.R. § 3.159 (2017).

VA's duty to notify has been satisfied through notice letters dated in December 2010 and October 2016, which fully addressed all notice elements.  Specifically, these letters informed the Veteran of what evidence was required to substantiate his claim for disability compensation, the Veteran's and VA's respective duties for obtaining evidence, and the process by which disability ratings and effective dates are assigned.

VA has a duty to assist a claimant in the development of a claim.  This duty includes assisting the claimant in the procurement of relevant treatment records and providing an examination when necessary.  38 U.S.C. § 5103A; 38 C.F.R. § 3.159.  

Service treatment records, VA and private treatment records are associated with the claims file.  Also, records associated with his claim for disability benefits from the Social Security Administration (SSA) and reports identified by the Veteran related to the claim decided herein have also been obtained.

The Veteran has been afforded multiple VA examinations over the course of the appeal.  VA has provided adequate examination and obtained adequate opinion in this case, as explained in the Merits section of this decision.  The Board finds that these examinations are adequate for evaluating the status of the Veteran's disability as each involved examination of the Veteran, consideration of the Veteran's pertinent history, and described the relevant symptomatology related to the disability on appeal.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). 

The Board also notes that there has been substantial compliance with the May 2015 Board Remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  To that end, as discussed below, the AOJ referred the claim to the Director, Compensation Service, for a determination of whether the Veteran's disability picture requires the assignment of an extraschedular rating.  Additionally, an October 2016 letter informed the Veteran of what evidence was required to substantiate his claim for TDIU, and requesting that he provide, or provide sufficient information to enable VA to obtain, additional evidence pertinent to the claim of TDIU.  

Furthermore, as for the TDIU claim, the Board also notes that the purposes of the May 2015 remand were fulfilled, as the record reflects that, in an October 2016 letter, the AOJ provided the Veteran with notice of the information and evidence needed to substantiate a TDIU claim and requested that he complete the VA Form 21-8940 (Veteran's Application for Increased Compensation Based on Unemployability) also provided to him.  In this letter, the AOJ also provided the Veteran an opportunity to identify any pertinent and outstanding records, to include employment records and private treatment records relevant to his service-connected bilateral hearing loss; however, the Veteran did not submit the VA Form 21-8940 and/or otherwise respond.

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the Veteran in developing the facts pertinent to the issues on appeal is required to comply with the duty to assist.  38 U.S.C. §§ 5103, 5103A; 38 C.F.R. § 3.159.

II.  Extraschedular Rating

In its May 2015 decision, the Board found that the Veteran's schedular evaluation for his bilateral hearing loss disability may not adequately contemplate his hearing loss disability level and symptomatology, particularly because the May 2014 VA hearing examination report indicates the examiner concluded that hearing loss prevented the Veteran from maintaining gainful employment.  The Board found the examiner's comment suggests that the schedular criteria may not be adequate to evaluate the Veteran's hearing loss disability.

The Court has set forth a three-step analysis that provides guidance in determining whether referral for extraschedular consideration is appropriate.  See Thun v. Peake, 22 Vet. App. 111 (2008).  According to Thun, the initial step is a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the Rating Schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the Rating Schedule, the assigned schedular evaluation is adequate and no referral is required.

In the second step of the inquiry, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, then the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  See 38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the Rating Schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of Compensation Service, for completion of the third step, i.e., a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id. 

By way of background, in its May 2015 decision, the Board determined at no time prior to May 6, 2014, did the Veteran's bilateral hearing loss meet the schedular criteria for a rating higher than 20 percent.  Similarly, at no time after May 6, 2014, did the Veteran's bilateral hearing loss meet the schedular criteria for a rating higher than 30 percent.  These determinations were based on the Veteran's reports, VA treatment records, and VA audiometric examinations conducted in March 2011, May 2014 (with an October 2014 addendum opinion), and a November 2013 private audiological evaluation.  The Board determined the resulting examination reports revealed symptoms attributable to hearing loss that are considered in the schedular rating criteria.  Specifically, under the rating schedule, the results of the valid audiometric examinations show the schedular criteria for a 20 percent rating but no higher, prior to May 6, 2014, and a 30 percent rating, but no higher thereafter, for bilateral hearing loss were met with respect to these audiometric findings.  38 C.F.R. § 4.85, Diagnostic Code 6100.

As discussed in the May 2015 Board decision, using Table VI, the Veteran's March 2011 VA-contracted examination results revealed Level IV in the right ear and Level VI in the left ear.  Combining these levels according to Table VII results in a 20 percent rating.  Id.  The March 2011 examination report indicates the examiner concluded that hearing loss impacted the Veteran's ability to work describing his reported difficulty hearing conversation over the telephone and understanding verbal commands in work environments.  

Using Table VI, the Veteran's May 2014 VA Hearing Loss and Tinnitus Disability Benefits Questionnaire (DBQ) examination report revealed Level VI hearing in the right ear and Level VII hearing in the left ear.  Combining these levels according to Table VII results in a 30 percent rating.  The May 2014 DBQ further indicates the examiner concluded that hearing loss prevents the Veteran from maintaining gainful employment describing the Veteran's reports that it is difficult to hear people speak who are in the next room.  He also noted that half the time he must read lips to communicate.

During the appeal period, VA and private treatment records show the Veteran sought treatment for hearing loss and problems related to the ears to include assistance with removing wax and assistance with proper fitting and use of hearing aids.  Additionally, an August 2015 VA audiology consult shows the Veteran reported a gradual decrease in hearing acuity over the last year and a long-term history of bilateral ringing.  The examination report specifically notes the Veteran reported no additional ear-related symptoms or hearing risk factors.  Following examination, the clinician prescribed new hearing aids and ordered a ComPilot and TV link to address the Veteran's communication needs. 

III.  Merits

As discussed above, the threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability at issue are inadequate.  Therefore, there must be a comparison between the level of severity and the symptomatology of the Veteran's disability with the established criteria provided in the rating schedule for the disability.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is adequate, and no referral to the Director of the Compensation Service for consideration of an extraschedular rating is required.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

In its May 2015 remand, the Board found that the May 2014 VA examiner's finding that the Veteran's hearing loss prevented him from maintaining gainful employment raised the issue of entitlement to a TDIU-as well as the possibility of entitlement to an extraschedular disability rating for the bilateral hearing loss pursuant to 38 C.F.R. §§ 3.321, 4.16(b) (2017).  Accordingly, on remand, the Board directed the AOJ to refer the claim to VA's Director of Compensation Service (or his/her designee) for extraschedular consideration-specifically, to address the effects of the Veteran's bilateral hearing loss and whether there is evidence of exceptional or unusual disability (with such factors as marked interference with employment), consistent with 38 C.F.R. § 3.321 and Thun, 22 Vet. App. at 115-117.

Subsequently, as instructed in the Board's May 2015 remand, in July 2017, the AOJ requested from the VA's Director of Compensation Service, a determination of whether, the Veteran's disability picture requires the assignment of an extraschedular rating.  In correspondence dated in November 2017 the Director, Compensation Service, concluded that an increased rating for the Veteran's hearing loss disability was not warranted on an extraschedular basis.  The rationale was although the Veteran reports that he has not been gainfully employed since 1989, there was no medical evidence indicating hospitalization, surgical procedure, or emergency room visits due to hearing loss.  In addition, the Director concluded that VA examination demonstrated the Veteran's hearing loss disability has been properly evaluated according to the rating criteria.

The above notwithstanding, the Board notes that in Kuppamala v. McDonald, 27 Vet. App. 447 (2015) the Court of Appeals for Veterans Claims held that an extraschedular decision by the Director, Compensation Service, is one of fact that is reviewable by the Board on a de novo basis and that the Board may assign an extraschedular rating when reviewing either a grant or a denial of an extraschedular rating by the Director.  The Court also held that the standard for assessing an appropriate extraschedular rating, if any, was whether there was "average impairment in earning capacity" significant enough to warrant an extraschedular rating.  Id. at 453-4.

The relevant question, therefore, is whether the hearing loss disability presents an exceptional or unusual disability picture, which exhibits other related factors such as those provided by the regulation as "governing norms."  The Board concludes that it does not.  

Regarding extraschedular consideration, the Board finds that at no point during the appeal period has the Veteran's hearing loss disability been shown to present so exceptional or so unusual a picture as to render the applicable criteria inadequate, and to warrant the assignment of any higher rating on an extraschedular basis.  See 38 C.F.R. § 3.321(b)(1).  In that regard, the Veteran's hearing loss disability has not resulted in frequent periods of hospitalization and there is no indication in the record that the average earning capacity impairment from the hearing loss disability is in excess of that contemplated by the currently assigned rating.  

In this regard, the schedular rating criteria specifically provides for ratings based on all levels of hearing loss, and even considers certain exceptional hearing patterns within the fabric of the schedular rating criteria, and as measured by both audiological testing and speech recognition testing.  Speech recognition testing is a schedular rating criterion that recognizes such an inability to understand certain words in conversation.  The testing is to be performed without the use of hearing aids.  See 38 C.F.R. § 4.85(a).  Diminished auditory acuity and speech recognition testing are the foundation of the schedular criteria.

The decibel loss and speech discrimination ranges designated for each level of hearing impairment in Tables VI and VIA were chosen in relation to clinical findings of the impairment experienced by veterans with certain degrees and types of hearing disability.  The regulatory history of 38 C.F.R. §§ 4.85 and 4.86 includes revisions, effective June 10, 1999.  See 64 Fed. Reg. 25206 (May 11, 1999).  In forming these revisions, VA sought the assistance of the Veterans' Health Administration (VHA) in developing criteria that contemplated situations in which a veteran's hearing loss was of such a type that speech discrimination tests may not reflect the severity of communicative functioning these veterans experienced or that was otherwise an extreme handicap in the presence of any environmental noise, even with the use of hearing aids.  VHA found through clinical studies of veterans with hearing loss that, when certain patterns of impairment are present, a speech discrimination test conducted in a quiet room with amplification of the sounds does not always reflect the extent of impairment experienced in the ordinary environment.  The decibel threshold requirements for application of Table VIA were based on the findings and recommendations of VHA.  The intended effect of the revision was to fairly and accurately assess the hearing disabilities of veterans as reflected in a real life industrial setting.  59 Fed. Reg. 17,295 (April 12, 1994).

The Board further notes, in Doucette v. Shulkin, 28 Vet. App. 366 (2017), the Court held that the rating criteria for hearing loss "contemplate the functional effects of decreased hearing and difficulty understanding speech in an everyday work environment, as these are precisely the effects that VA's audiometric tests are designed to measure.  Thus, when a claimant's hearing loss results in an inability to hear or understand speech or to hear other sounds in various contexts, those effects are contemplated by the schedular rating criteria."  Id. at 369.

Thus, the primary inquiry is whether the hearing loss disability resulted in marked interference with employment over and above what is contemplated in the schedular rating.  Given the above, the Board finds that functional impairment due to hearing loss that is compounded by background or environmental noise is a disability picture that is considered in the current schedular rating criteria.  On examination, the Veteran was not shown to have an exceptional pattern of hearing impairment; his description of an inability to hear and discriminate speech has been properly measured according to pure tone averages and speech discrimination as shown on the March 2011 VA-contracted hearing examination and the May 2014 VA hearing loss DBQ.  In short, the rating criteria reasonably describe the Veteran's disability levels and symptomatology; and, the schedular evaluation for the Veteran's hearing loss disability is not inadequate.  The Veteran's primary complaint is hearing difficulty, as recorded in his VA examination reports and statements of record.  However, diminished auditory acuity is the foundation of the schedular rating.  The Veteran, therefore, does not have any symptoms from his service-connected disability that are unusual or are different from those contemplated by the schedular criteria. 

The Board has considered the May 2014 VA examiner's finding that the Veteran's hearing loss disability prevents him from maintaining gainful employment.  Although this determination is tantamount to a finding of marked interference with employment, the remainder of the VA examiner's findings provide no further support for the conclusion that the Veteran's disability is more severe than is contemplated by the disability rating, or manifested by symptoms outside those contemplated by the rating criteria.  In fact, the May 2014 Hearing Loss and Tinnitus DBQ notes the Veteran described the daily functional impact of hearing loss as the inability to understand words if he is in another room.  The May 2014 examiner also noted the Veteran's reports that when speaking with others, words sound like "babbling," and, half of the time, he is only able to understand from reading lips.  The May 2014 DBQ did not specify the Veteran's employment history and provides no further discussion on employment.  

Considering the above in light of the governing legal authority, the Board finds preponderance of the evidence weighs against the award of an extraschedular rating for bilateral hearing loss pursuant to the provisions of 38 C.F.R. §§ 3.321(b), 4.1.

As noted, the Veteran's hearing loss disability is manifested by difficulty hearing and understanding speech, which is precisely the type of impairment that the rating criteria is intended to measure.  The fact that the Veteran's hearing loss impacts the ordinary conditions of daily life, including his ability to work, (to the extent that this resulted in a loss of earning capacity) is contemplated in the schedule of ratings and is not a proper consideration for an extraschedular rating.

Although a particular diagnostic code may provide for evaluations of a disability in terms of objective clinical data rather than in terms of symptoms or functional impairment, as is the case with hearing loss disabilities, the purpose of the schedular ratings with their corresponding criteria is necessarily to provide compensation for the symptoms and functional impairment caused by the disability in question, particularly regarding how they affect earning capacity.  See 38 C.F.R. §§ 4.1, 4.10, 4.21 (2017).  Thus, the Veteran's difficulty hearing and the consequences that may flow from this difficulty such as decreased hearing and difficulty understanding speech, are necessarily the type of symptomatology and functional impairment contemplated by the rating criteria for hearing loss.  Again, as noted in Thun, the rating criteria are averages and need not account for each individual circumstance to be adequate for evaluation purposes. 

In sum, a comparison of the Veteran's hearing loss and associated functional impairment and the schedular criteria does not show such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b).  The Veteran's experiences are corresponding with the average impairment in earning capacity represented by his current ratings for hearing loss.  Significantly, there is no contrary medical evidence or opinion of record-i.e., that in fact, establishes an exceptional or unusual disability picture has been demonstrated that would render application of regular schedular standards impractical-and neither the Veteran nor his representative has presented or identified any such supporting evidence or opinion.

The Board has carefully reviewed and considered the Veteran's statements regarding the severity of his bilateral hearing loss condition.  As detailed in his October 2012 VA Form 9 and May 2014 Statement, the Veteran asserts that hearing is very difficult and he is now accustomed to reading lips to understand others.  Additionally, he asserts that he is unable to hear the tones and words during hearing examinations.  They are consistent with the observations noted on the VA examinations and treatment records.  Here, however, the competent medical evidence offering detailed specific specialized determinations pertinent to the rating criteria is the most probative evidence regarding evaluating the pertinent symptoms for the disability on appeal; the medical evidence also clearly contemplates the Veteran's descriptions of symptoms.  As discussed above, examinations were provided to ensure that the record reflects the current extent of the disability, and these findings are responsive to the pertinent rating criteria.  

For the foregoing reasons, the preponderance of the evidence reflects that an extraschedular rating greater than 20 percent prior to May 6, 2014, and greater than 30 percent thereafter, for bilateral hearing loss is not warranted.  The benefit of the doubt doctrine is therefore not for application in this regard.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.



IV.  TDIU

As previously mentioned, in May 2015, based upon the findings of the May 2014 VA examiner, the Board expanded the appeal to include the matter of entitlement to a TDIU due to bilateral hearing loss.  In this regard, the Board found that the May 2014 VA examiner's finding that the Veteran's hearing loss prevented him from maintaining gainful employment raised the issue of entitlement to a TDIU.  

As discussed in detail below, the evidence of record does not show that the Veteran is entitled to a TDIU due to service-connected disability.  In so finding, the Board notes that the Veteran did not submit a formal application for increased compensation based on unemployability (VA Form 21-8940) indicating his employment history and education.  The Board, however, finds that the evidence of record, to include the Veteran's reported history during VA examination, provides sufficient information to adjudicate the issue of TDIU on the merits.  The medical evidence also contemplates the Veteran's descriptions of symptoms and employment history.  

Prior to the Board's most recent remand, the issue of TDIU has not previously been identified as an issue in this appeal.  Here, the RO and the Director of Compensation Service addressed the issue of TDIU as part of the extraschedular referral on which the Board's May 2015 remand was based.  

Entitlement to a total rating for compensation purposes based upon individual unemployability (TDIU) is warranted when a Veteran's service-connected disability or disabilities result in impairment so severe that it is impossible for the average person to follow a substantially gainful occupation.  In determining whether unemployability exists, consideration may be given to the Veteran's level of education, special training and previous work experience, but not to his age or to any impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19 (2017).

TDIU may be awarded when the combined schedular rating for the service-connected disabilities is less than 100 percent and when it is found that the service-connected disabilities are sufficient to produce unemployability without regard to advancing age, provided that, if there is only one such disability, this disability is ratable at 60 percent or more, or, if there are two or more disabilities, there is at least one disability ratable at 40 percent or more and additional disabilities to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).

A total disability rating may also be assigned on an extraschedular basis, under the procedures set forth in 38 C.F.R. § 4.16(b), for veterans who are unemployable due to service-connected disabilities, but who fail to meet the percentage standards set forth in 38 C.F.R. § 4.16(a).  

In this case, the Veteran's service-connected disabilities are bilateral hearing loss, evaluated as 30 percent disabling; and tinnitus, evaluated as 10 percent disabling.  His combined evaluation is 40 percent.  He, therefore, does not meet the schedular requirements for TDIU under 38 C.F.R. § 4.16(a).  Not having met the schedular requirements, the only remaining question in this case is whether the Veteran is unable to secure or follow a substantially gainful occupation because of his service-connected disabilities, for purposes of a possible extraschedular evaluation under 38 C.F.R. § 4.16(b).

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation due to service-connected disabilities shall be rated totally disabled.  Id.  Therefore, at the RO level, rating boards are to submit to the Director, Compensation Service (Director), for extraschedular consideration, all cases of veterans who are unemployable due to service-connected disabilities, but who fail to meet the percentage standards set forth in 38 C.F.R. § 4.16(a).  The RO is to include in its submission a full statement as to the Veteran's service-connected disabilities, employment history, educational and vocational attainment and factors having a bearing on the issue.  38 C.F.R. 
§ 4.16(b).

The Board itself cannot assign an extraschedular rating in the first instance. Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).  The Board, however, can adjudicate whether to refer a case to the Director for an extraschedular evaluation when the issue is either raised by the claimant or is reasonably raised by the evidence of record.  Thun v. Peake, 22 Vet. App. 111, 115 (2008); Barringer v. Peake, 22 Vet. App. 242 (2008).  If, and only if, the Director determines that an extraschedular evaluation is not warranted, does the Board then have jurisdiction to decide the extraschedular claim on the merits. Anderson v. Shinseki, 22 Vet. App. 423, 427-8 (2009); see also Floyd, 9 Vet. App. at 96-97 (stating that once Board properly refers an extraschedular rating issue to Director for review, appellant may "continue[] to appeal the extraschedular rating aspect of this claim"); see also 38 U.S.C. §§ 511(a), 7104(a) (2017) ("All questions in a matter . . . subject to decision by the Secretary shall be subject to one review on appeal to the . . . Board.").

As the Veteran does not meet the schedular criteria for a TDIU, 38 C.F.R. § 4.16(a), as requested in the May 2015 Board remand, by July 2017 memorandum, the issue of whether he is entitled to a TDIU pursuant to 38 C.F.R. § 4.16(b) was referred to the Director of Compensation for consideration of an extraschedular rating.  The Director denied an extraschedular rating, and the AOJ continued the denial in a November 2017 SSOC.  The Director's decision is not evidence, but, rather, the de facto AOJ decision, and the Board must conduct de novo review of this decision.  Wages v. McDonald, 27 Vet. App. 233, 238-39 (2015) (holding that the Board conducts de novo review of the Director's decision denying extraschedular consideration).  The Court has reaffirmed that the Board has jurisdiction to review the entirety of the Director's decision denying or granting an extraschedular rating and elaborated that the Board is authorized to assign an extraschedular rating when appropriate.  Kuppamala v. McDonald, 27 Vet. App. 447, 456 (2017).

Where, as in this case, a veteran fails to meet the applicable percentage standards, an extraschedular rating is for consideration where the veteran is found unable to secure and follow a substantially gainful occupation due to service-connected disabilities. 38 C.F.R. § 4.16(b) (2017).  Individual unemployability must be determined without regard to any non-service connected disabilities or a Veteran's advancing age.  38 C.F.R. §§ 3.341(a), 4.19 (2017); see also Van Hoose v. Brown, 4 Vet. App. 361 (1993).  When reasonable doubt arises as to the degree of disability, such doubt will be resolved in a Veteran's favor.  38 C.F.R. § 4.3 (2017).
To establish entitlement to TDIU benefits, there must be impairment so severe that a claimant cannot follow a substantially gainful occupation. 38 C.F.R. § 3.340.  In reaching such a determination, the central inquiry is "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  

Pertinent evidence of record includes VA examination reports, VA treatment records, and records obtained from SSA.  A determination letter from SSA dated in June 1989 documents the Veteran is in receipt of social security disability benefits for internal disc disruption of the lumbar spine awarded in May 1989.  Also submitted were treatment records from SSA, which show that the Veteran received clinical evaluation for his nonservice-connected lumbar spine disability.  Among the SSA records is information about his employment history.  Specifically, the Veteran reported he was last employed as a Production Supervisor at Radial Tire Production from January 1971 to June 1989.  In a written statement, the Veteran explained that symptoms of his lumbar spine disability to include pain while walking, standing, and sitting for more than a few minutes impact his ability to perform his required duties as supervisor and he is unable to find alternative employment.

A May 2014 VA Hearing Loss and Tinnitus DBQ indicates the examiner determined the Veteran's bilateral hearing loss disability prevents his ability to maintain gainful employment.  The examiner did not specify the Veteran's employment history but noted the Veteran's reports of the functional limitations of hearing loss and its impact on the ordinary conditions of daily life, including his ability to work, which he described as difficulty hearing and understanding speech.  Particularly when he is holding a conversation over the telephone or with others located in a different room.  Further noting the Veteran's reports that tinnitus makes it difficult to hear, the examiner concluded that tinnitus does not impact the Veteran's ability to maintain gainful employment. 

In March 2011, a VA-contracted examiner concluded that hearing loss and tinnitus disabilities impacted the Veteran's ability to work describing the Veteran's reported difficulty hearing conversation over the telephone and understanding verbal commands in work environments.  There is no further discussion concerning limitations associated with the Veteran's ability to maintain gainful employment.

The record establishes that the Veteran's service-connected hearing loss disability causes impairment in employment that involves decreased hearing and difficulty understanding speech, over the telephone and when the Veteran is in a different room than the person in which he is communicating.  He also requires the use of hearing aids to help communicate and participate more fully in daily activities; however, the weight of the evidence, both lay and medical, does not indicate that the Veteran has been unable to maintain gainful employment due to his hearing loss and tinnitus.

Although the record reflects the Veteran's employment history from January 1971 to June 1989 consisted of an 18-year career supervising at a tire company, the probative evidence of record shows the Veteran reported unemployability for reasons unrelated to impairment caused by service-connected disabilities but instead due to his nonservice-connected lumbar spine disability.

VA treatment records and examination reports note the Veteran sought treatment for his service-connected hearing loss and tinnitus disabilities but the evidence of record to include the Veteran's reports show that all symptoms and the level of disability would foreclose the possibility of the Veteran engaging in occupations requiring prolonged standing and heavy lifting, related to his nonservice-connected spine disability, the evidence of record does not show that his disabilities prevent him from working due to impairment caused by his service-connected hearing loss and tinnitus.

Significantly, the Veteran has not made any definitive statements that he was unemployable due to his hearing loss during the appeal period.  Furthermore, except for the May 2014 VA examiner's opinion, there is otherwise no suggestion that the Veteran has been unable to obtain or maintain gainful employment due to his hearing loss.  In this regard, as previously mentioned, the RO provided the Veteran with an opportunity to submit a VA Form 21-8940 and identify any pertinent and outstanding records relevant to the claim for a TDIU.  The Veteran, however, did not respond, to include submitting the provided VA Form 21-8940 and/or additional evidence regarding the claim.

Considering the above-cited evidence in light of the applicable legal authority, the Board finds that the claim for a TDIU due to bilateral hearing loss must be denied.

The Board has considered the opinion of the May 2014 VA examiner.  The Board acknowledges that the ultimate question of whether a Veteran is capable of substantial gainful employment is not a medical one; rather, that determination is for the adjudicator.  See 38 C.F.R. § 4.16(a).  See also Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013); Moore v. Nicholson, 21 Vet. App. 211, 218 (2007) (ultimate question of whether a veteran is capable of substantial gainful employment is not a medical one; that determination is for the adjudicator), rev'd on other grounds sub nom, Moore v. Shinseki, 555 F.3d 1369 (Fed. Cir. 2009).  Medical evidence, however, addressing the functional effects of the Veteran's disability on his ability to perform the mental and/or physical acts required for substantially gainful employment is relevant to the unemployability determination.  See 38 C.F.R. § 4.10 (2017); Floore v. Shinseki, 26 Vet. App. 376, 381 (2013).

Although the Veteran reported that he has not been employed since 1989, and while he experiences occupational impairment because of his service-connected disabilities, which is reflected in his combined total rating of 40 percent, the record does not indicate that the Veteran's hearing loss and tinnitus would prevent him from being employed in a job consistent with his reported work experience.  

Here, the weight of such evidence indicates that the functional effects of the Veteran's hearing loss has not rendered him unable to obtain or retain substantially gainful employment due solely to his hearing loss at any point pertinent to the claim.  Rather, the evidence indicates that the Veteran has not worked since 1989 due to the resulting functional effects from his nonservice-connected lumbar spine disability.  Further, the Veteran has provided very little information concerning his employment status and/or history, even failing to respond to the RO's requests for such information and/or related information.  As such, the Veteran has made no clear assertions concerning the functional effects of his hearing loss as it relates to his occupation or work, let alone any clear assertions that he is unemployable due to his hearing loss.  Given the entirety of the evidence of record, the Board finds that any resulting functional impairment from the Veteran's hearing loss has not been shown to be so severe as to preclude all forms of substantially gainful employment.  In short, the weight of the competent, probative evidence indicates that the Veteran's service-connected bilateral hearing loss has not rendered him unemployable during the relevant period.

Under these circumstances, the Board finds that the criteria for extraschedular consideration are not met, and the claim for a TDIU must be denied.  In reaching these conclusions, the Board has considered the applicability of the benefit-of-the-doubt doctrine; however, as the preponderance of the evidence is against assignment of a TDIU at any pertinent point, that doctrine is not applicable.  See 38 U.S.C. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

An extraschedular evaluation for bilateral hearing loss greater than 20 percent prior to May 6, 2014, and greater than 30 percent thereafter is denied.  

Entitlement to a TDIU on an extrascedular basis is denied.  




______________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


